Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT

This First Amendment to Loan and Servicing Agreement dated as of September 16,
2020 (this “Amendment”), is among RCC Real Estate SPE Holdings LLC (“Holdings”),
RCC Real Estate SPE 9 LLC (the “Borrower”) and the Lenders party hereto.

PRELIMINARY STATEMENTS:

1.Reference is made to the Loan and Servicing Agreement dated as of July 31,
2020 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Loan and Servicing Agreement”), among Holdings,
the Borrower, the lenders from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent, Massachusetts Mutual
Life Insurance Company, as the Facility Servicer, ACRES Capital Servicing LLC,
as the Portfolio Asset Servicer, and Wells Fargo Bank, National Association, as
the Collateral Custodian.

2.The Borrower has requested that the Lenders amend the Loan and Servicing
Agreement as set forth herein and, subject to the terms and conditions set forth
in this Amendment, the Lenders agree to such request.

AGREEMENT:

In consideration of the foregoing and the mutual agreements contained in this
Amendment, the receipt and sufficiency of which are acknowledged, the parties to
this Amendment hereby agree as follows:

1.Definitions.  Capitalized terms used in this Amendment and not otherwise
defined have the meanings set forth for such terms in the Loan and Servicing
Agreement.

2.Amendments to the Loan and Servicing Agreement.

(a)Section 1.01 of the Loan and Servicing Agreement is hereby amended by adding
the following definition in proper alphabetical sequence:

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of (a) with respect to each Eligible Portfolio Asset that is an Initial
Portfolio Asset, an amount equal to the product of (i) the advance rate set
forth on Schedule I for such Eligible Portfolio Asset and (ii) the most recent
Value for such Eligible Portfolio Assets as of such date and (b) with respect to
each Eligible Portfolio Asset that is not an Initial Portfolio Asset, an amount
equal to the product of (i) the advance rate for such Eligible Portfolio Asset
as determined by the Initial Lender under Section 3.04(b) and (ii) the most
recent Value for such Eligible Portfolio Asset as of such date.

(b)The first sentence of Section 2.01 of the Loan and Servicing Agreement is
hereby amended and restated in its entirety to read as follows:

SECTION 2.01Advances.  On the terms and conditions hereinafter set forth, each
Lender, severally and not jointly, shall make Advances to the Borrower as the
Borrower may request at its option from time to time on any Business Day during
the Availability Period in an amount which after giving effect to such Advances
(a) would not cause the

 

--------------------------------------------------------------------------------

 

aggregate Advances made hereunder (without giving effect to any repayment or
prepayment thereof) to exceed the Total Facility Amount and (b) would not cause
the Advances Outstanding to exceed the Borrowing Base (after giving effect to
such Advance and any Transfer effectuated from the use of proceeds thereof).

(c)Section 2.02(a)(ii) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety to read as follows:

 

(ii)

that such Advance would not cause (A) the aggregate Advances made hereunder
(without giving effect to any repayment or prepayment thereof) to exceed the
Total Facility Amount or (B) the Advances Outstanding to exceed the Borrowing
Base (after giving effect to such Advance and any Transfer effectuated from the
use of proceeds thereof) and a calculation of the Borrowing Base as of such date
has been included in the Notice of Borrowing with respect to such Advance;

(d)Section 3.02(f) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety to read as follows:

(f)on and as of such date, after giving effect to such Advance and the
transactions related thereto, including the use of proceeds thereof, (i) the
initial Advance does not exceed the Total Facility Amount and (B) the Advances
Outstanding do not exceed the Borrowing Base and a calculation of the Borrowing
Base as of such date has been included in the Notice of Borrowing with respect
to such Advance;

(e)Section 3.03(c) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety to read as follows:

(c)on and as of such date, after giving effect to such Advance and the
transactions related thereto, including the use of proceeds thereof, (i) the
aggregate Advances made hereunder (without giving effect to any repayment or
prepayment thereof) do not exceed the Total Facility Amount and (B) the Advances
Outstanding do not exceed the Borrowing Base and a calculation of the Borrowing
Base as of such date has been included in the Notice of Borrowing with respect
to such Advance;

(f)Section 3.04(b) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety to read as follows:

(b)(i) the Borrower has given the Initial Lender at least five business days
advance notice of such Transfer, (ii) the Initial Lender has consented to such
Transfer in its sole discretion, (iii) the Borrower has provided the Initial
Lender with information relating to the Portfolio Asset subject to such
Transfer, including information (1) as is provided on Schedule I, (2) regarding
the Transferor of such Portfolio Asset, whether any liens exists on such
Portfolio Asset and, if so, describing the actions the Borrower will take to
release such liens and (3) as is otherwise requested by the Initial Lender, (iv)
the Initial Lender has provided the Borrower in writing with the advance rate
for such Portfolio Asset and (v) the Borrower has provided a calculation of the
Borrowing Base as of such date giving effect to such Transfer and any related
Advance, if applicable;

- 2 -

 

--------------------------------------------------------------------------------

 

(g)Section 5.02(f) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety to read as follows:

(f)Use of Proceeds.  The Borrower shall not use the proceeds of the Advance
other than (i) to finance Transfer of the Portfolio Assets and refinancing of
related indebtedness, (ii) to pay fees and expenses of the Sponsor, Holdings and
the Borrower in connection with the transactions contemplated by this Agreement,
including brokers fees, but excluding interest, and (iii) to make a Restricted
Junior Payment to Holdings and the Sponsor so long as at the time of such
Restricted Junior Payment, the Advances Outstanding do not exceed the Borrowing
Base as of such time and no Event of Default or Unmatured Event of Default has
occurred and is continuing.

(h)Schedule I to the Loan and Servicing Agreement is hereby amended and restated
in its entirety to read as set forth on the attached Schedule I.

(i)Exhibit B to the Loan and Servicing Agreement is hereby amended and restated
in its entirety to read as set forth on the attached Exhibit B.

3.Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Lenders as follows:

(a)Such Loan Party (i) has the power, authority, and legal right to (A) execute
and deliver this Amendment and the Loan and Servicing Agreement, as amended, and
(B) perform and carry out the terms of this Amendment and the Loan and Servicing
Agreement, as amended, and the transactions contemplated hereby and thereby and
(ii) has taken all necessary action to  authorize the execution, delivery and
performance of this Amendment.  This Amendment has been duly executed and
delivered by such Loan Party.

(b)This Amendment and the Loan and Servicing Agreement, as amended, each
constitute the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by Bankruptcy
Laws and by general principles of equity.

(c)The representations and warranties of such Loan Party contained in the Loan
and Servicing Agreement are true and correct in all material respects as of the
date hereof (or, in the case of any such representation expressly stated to have
been made as of a specific date, as of such specific date).

(d)As of the date hereof, after giving effect to this Amendment, no event has
occurred or is continuing which constitutes an Unmatured Event of Default, Event
of Default or Cash Trap Event.

4.Effectiveness.  This Amendment is effective on and as of the date when the
last of the following conditions precedent has been satisfied in a manner
satisfactory to the Initial Lender:

(a)This Amendment has been duly executed by, and delivered to, the parties
hereto.

(b)The representations and warranties contained in Section 3 are true and
correct.

- 3 -

 

--------------------------------------------------------------------------------

 

(c)All fees that are required to be paid hereunder or under the Loan and
Servicing Agreement have been paid in full.

5.Reaffirmations.  Each Loan Party reaffirms all covenants set forth in the Loan
and Servicing Agreement and the other Transaction Documents.  Except as
specifically provided herein, all terms and conditions of the Loan and Servicing
Agreement remain in full force and effect, without waiver or modification.  This
Amendment and the Loan and Servicing Agreement are to be read together as one
document.  From and after the date hereof, each reference in the Loan and
Servicing Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import, and each reference in the Loan and Servicing Agreement or
any other Transaction Document to the Loan and Servicing Agreement or to any
term, condition or provision contained “thereunder,” “thereof,” “therein” or
words of like import, means and are a reference to the Loan and Servicing
Agreement (or such term, condition or provision, as applicable) as amended,
restated, supplemented or otherwise modified by this Amendment.

6.Successors and Assigns.  This Amendment is binding upon each party hereto and
their respective successors and assign, and inures to the sole benefit of such
party and its respective successors and assigns.  Neither the Borrower nor
Holdings has the right to assign their respective rights or delegate their
respective duties under this Amendment.

7.Costs, Expenses and Taxes.  The Borrower and Holdings affirm and acknowledge
that Section 11.07 of the Loan and Servicing Agreement applies to this Amendment
and the transactions and agreements and documents contemplated under this
Amendment.

8.Governing Law; Severability.  This Amendment shall be governed by the laws of
the State of New York.  Wherever possible, each provision of this Amendment will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment is prohibited by or invalid under such
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

9.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by e-mail in portable document
format (.pdf) or facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

[Signature Pages Follow]

- 4 -

 

--------------------------------------------------------------------------------

 

The parties have caused this Amendment to be executed as of the date first above
written.

The Borrower

RCC REAL ESTATE SPE 9 LLC

 

 

 

 

By:

/s/ Michael A. Pierro

Name:

Michael A. Pierro

Title:

Senior Vice President

 

 

Holdings

 

RCC REAL ESTATE SPE HOLDINGS LLC

 

 

 

 

By:

/s/ Michael A. Pierro

Name:

Michael A. Pierro

Title:

Vice President

 

 

 




[Signature Page – First Amendment to Loan and Servicing Agreement]

 

--------------------------------------------------------------------------------

 

Lenders

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Andrew C. Dickey

Name:

Andrew C. Dickey

Title:

Head of Alternative and Private Equity

 




[Signature Page – First Amendment to Loan and Servicing Agreement]

 

--------------------------------------------------------------------------------

 

 

Acknowledged by:

Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Corey J. Dahlstrand

Name:

Corey J. Dahlstrand

Title:

Corporate Trust Officer

 

 

[Signature Page – First Amendment to Loan and Servicing Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

[Date]

RCC REAL ESTATE SPE 9 LLC

To:

Wells Fargo Bank, National Association, as the Administrative Agent

9062 Old Annapolis Road

Columbia, MD 21045

Telephone: 410-884-2271 or 443-367-3924

E-mail: ctsbankdebtadministrationteam@wellsfargo.com

Attention: Jason Prisco or Lance Yeagle – RCC REAL ESTATE SPE 9, LLC

 

and

 

Massachusetts Mutual Life Insurance Company, as Initial Lender

1500 Main Street

Springfield, MA 01115

Re:Loan and Servicing Agreement dated as of July 31, 2020

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and
[3.02][3.03] of the Loan and Servicing Agreement dated as of July 31, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Servicing Agreement”), among RCC Real Estate SPE 9 LLC, as the
Borrower, RCC Real Estate SPE Holdings LLC, as Holdings, the Lenders from time
to time party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Massachusetts Mutual Life Insurance Company, as the Facility Servicer,
ACRES Capital Servicing LLC, as the Portfolio Asset Servicer, and Wells Fargo
Bank, National Association, as the Collateral Custodian.  Capitalized terms used
herein and not otherwise defined have the meanings set forth for such terms in
the Loan and Servicing Agreement.

The undersigned, being a duly elected Responsible Officer of the Borrower and
holding the office set forth below such officer’s name, hereby certifies as
follows:

 

1.

The Borrower hereby requests an Advance in the principal amount of
$ ____________.1

 

2.

The Borrower hereby requests that such Advance be made on ____________________.2

 

1

The amount must be at least equal to $250,000.

2

Delivery of the Notice of Borrowing to be no later than 2:00 pm two Business
Days immediately prior to the proposed date of such advance.

Ex. B - 1

 

--------------------------------------------------------------------------------

 

 

3.

That such Advance would not cause (A) the aggregate Advances (without giving
effect to any repayment or prepayment thereof) to exceed the Total Facility
Amount or (B) the Advances Outstanding to exceed the Borrowing Base in effect on
the date hereof.

 

4.

Set forth on the attached Schedule I is a correct calculation of the Borrowing
Base as of the date hereof, after giving effect to such Advance and any Transfer
effectuated from the use of proceeds thereof.

 

5.

The proceeds of the Advance are to be distributed to the following account:

Account Name:

Account #:

Bank Name:

ABA:

 

 

6.

All of the conditions applicable to the Advance requested herein as set forth in
Section [3.02][3.03] of the Loan and Servicing Agreement have been satisfied and
will remain satisfied on the date of such Advance.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]




Ex. B - 2

 

--------------------------------------------------------------------------------

 

The undersigned has executed this Notice of Borrowing as of the date first
written above.

 

 

RCC REAL ESTATE SPE 9 LLC



By:
Name:
Title:




Ex. B - 3

 

--------------------------------------------------------------------------------

 

SCHEDULE I

Borrowing Base Calculation

 

 

I. Borrowing Base: $_______________

 

Eligible Portfolio Asset Name

Advance Rate

Most Recent Value

Product of Advance Rate and Most Recent Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base:

[Sum of column]

 

II. Advances Outstanding: $_______________

 

Ex. B - 4

 